Citation Nr: 1629739	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to June 10, 2008 for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to June 10, 2008 for the assignment of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2009, the RO continued a 50 percent rating for PTSD.  In the January 2010 notice of disagreement, the attorney requested that the rating be increased to 70 percent or higher from June 10, 2008.  In October 2011, the RO increased the rating for PTSD to 70 percent effective June 10, 2008; and to 100 percent effective June 14, 2010.  A total disability rating based on individual unemployability was also awarded from June 10, 2008.  This is considered a complete grant as to the schedular rating assigned and the appeal concerning the evaluation for PTSD is resolved.  The Veteran, however, submitted a notice of disagreement regarding the effective dates assigned.  In reviewing the attorney's correspondence, they are seeking an earlier effective date for the 70 percent increase and for the award of individual unemployability.   

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  Information from the Veteran's last employer shows his ending date of employment as March 10, 2005; on April 21, 2005, he submitted a claim for individual unemployability that arguably includes an informal claim for an increased rating for PTSD.
 
2.  The Veteran perfected an appeal as to a September 2005 rating decision that denied entitlement to a total disability rating based on individual unemployability.  

3.  Resolving reasonable doubt in the Veteran's favor, the disability picture due to PTSD as of March 11, 2005 more nearly approximates occupational and social impairment with deficiencies in most areas and a factually ascertainable increase in disability is shown during the one-year period preceding the April 21, 2005 claim.

4.  Evidence of record shows that as of March 11, 2005, the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disability and thus, a factually ascertainable increase is shown during the one-year period preceding the April 21, 2005 claim for individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 2005 for the award of a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date of March 11, 2005 for the award of a total disability rating based on individual unemployability are met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

The Board notes that VA's regulations pertaining to "claims" were recently amended.  These amendments apply to claims filed on or after March 24, 2015.  The current appeal was pending prior to that date and the amended regulations, which are less favorable, are not for application.  

Regarding when a factually ascertainable increase in disability occurred, the Board notes that disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

By way of history, in December 1993, VA granted entitlement to service connection for PTSD as directly related to combat service and assigned a 10 percent rating effective April 19, 1993.  The Veteran perfected an appeal of the decision and in February 1997, the Board remanded the case.  In April 1998, VA increased the rating for PTSD to 30 percent from April 19, 1993 and to 50 percent from February 8, 1996.  The Veteran expressed satisfaction with the decision and the appeal was resolved.  

With the exception of correspondence pertaining to dependency received in 2002, nothing additional was added to the claims folder until April 21, 2005 when the RO received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that he last worked full-time in March 2005 and that he was unable to work due to PTSD and all service-connected disabilities.  In addition to a claim for unemployability, the Veteran's assertions are reasonably construed as a claim of entitlement to an increased rating for posttraumatic stress disorder.  See 38 C.F.R. § 3.155 (2014).

In September 2005, the RO denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and the Veteran disagreed with the decision.  A statement of the case was furnished on June 5, 2006.  On June 14, 2006, the RO received a VA Form 21-4138, Statement in Support of Claim, wherein the Veteran requested reconsideration of his claim based on new and material evidence (award letter from the Social Security Administration).  In May 2007, he submitted another VA Form 21-8940 and in January 2008, the RO confirmed the previous denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  On June 10, 2008, the Veteran submitted another claim of entitlement to an increased rating for PTSD.  As noted, entitlement to a 70 percent rating and individual unemployability were established from June 10, 2008, which the RO considered as the date of claim.  

In the March 2012 notice of disagreement to the October 2011 rating decision the representative argued that an effective date of June 10, 2007 was warranted for a 70 percent rating for posttraumatic stress disorder.  In October 2014, the attorney argued that the Veteran's PTSD symptoms were as severe in 2005 as in 2008 and asserted entitlement to an increased rating and individual unemployability from the date he left employment in March 2005.

On review, the RO annotated the June 2006 statement submitted by the Veteran.  Specifically, the form indicates that a claim to reopen was established, but then canceled, and it appears the statement was accepted as an appeal.  The Board finds that this statement constitutes a timely substantive appeal perfecting the issue of entitlement to a total disability rating based on individual unemployability.  See 38 C.F.R. § 20.202 (2015).  The PTSD claim also remained pending and the Board finds that the applicable date of claim for both issues is April 21, 2005.  

Having determined the date of claim, the Board must consider when there was a factually ascertainable increase in disability.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An April 2005 VA record shows the Veteran was seen in VA psychiatric emergency services.  He reported that his PTSD symptoms had worsened recently.  The mental health nurse noted an exacerbation of PTSD symptoms after 15 years with no treatment and he was started on medications.  

A December 2005 statement from a private mental health counselor indicates that he had been treating the Veteran since June 2005 for PTSD.  The Veteran had numerous symptoms including difficulty sleeping, irritability, anger outbursts, and depression.  The diagnoses were chronic severe posttraumatic stress disorder, and dysthymic disorder, secondary to PTSD.  A global assessment of functioning score of 40 was assigned.  The score was based on the Veteran's isolation, lack of social network, avoidance of stimuli related to wartime experiences, his inability to gain any satisfaction with life and his struggles with employment.  The counselor stated that the Veteran's PTSD issues resulted in him having to take an early retirement.  

In February 2006, the Veteran underwent a psychiatric evaluation in connection with his claim for Social Security benefits.  He reported significant problems with anger in the work environment.  He also complained of depression and trouble concentrating.  Following examination the diagnoses were major depressive disorder and PTSD.  A global assessment of functioning score of 60 was assigned.  The examiner, however, noted that the Veteran may have difficulty performing work activities on a consistent basis and would have significant problems dealing with the usual stress involved in competitive work given the multiple PTSD triggers and his anger control problems.

A May 2006 functional capacity assessment completed for the Social Security Administration indicates that the Veteran was unable to work due to limitations associated with PTSD and depression.  Social Security subsequently found the Veteran was disabled beginning in March 2005 based on a primary diagnosis of affective disorders and a secondary diagnosis of functional nonpsychotic, anxiety related disorders.  

The Veteran underwent a VA PTSD examination in December 2007.  He reported multiple PTSD symptoms and the examiner indicated that the PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.  The Veteran underwent additional VA examination in December 2008 with similar findings.  

The attorney argues that the Veteran's symptomatology was as severe in 2005 as it was in 2008.  In reviewing the record, it appears the Veteran suffered an exacerbation of PTSD symptoms which resulted in him quitting his job or taking early retirement.  Resolving reasonable doubt in his favor, the disability picture in March 2005 more nearly approximates occupational and social impairment with deficiencies in most areas and the Board finds there was a factually ascertainable increase in PTSD symptoms at that time and a 70 percent rating is warranted.  

The Veteran has met the schedular criteria for a total disability evaluation based on individual unemployability due to service connected disorders since February 1996 and as discussed, the Board is assigning an earlier effective date for the 70 percent rating for PTSD.   

Information from the Veteran's past employers shows he worked from April 1991 to April 2004 and that he quit due to problems with PTSD.  He worked for different employers from March 2004 to December 2004 and from January to March 2005.  Ending date of employment was reported as March 10, 2005 and the reason for termination was retirement.  

The Veteran asserts that he left employment due to PTSD symptoms and his contentions are supported by the overall evidence of record.  Accordingly, the Board finds that the criteria for individual unemployability were met effective March 11, 2005, the date following his ending date of employment as reported by his employer.  The Board notes that the Veteran reported his last date of employment as March 1, 2005.  Regardless of which date is used, the effective date of payment would be April 1, 2005.  See 38 C.F.R. § 3.400.  There is no legal basis for assigning effective dates prior to March 11, 2005.  


ORDER

Entitlement to an effective date of March 11, 2005, and no earlier, for a 70 percent rating for posttraumatic stress disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


Entitlement to an effective date of March 11, 2005, and no earlier, for a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


